Citation Nr: 0016320	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-04 394	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1947 to July 
1950, from December 1950 to September 1952, and from May 1954 
to May 1956.  He died on July [redacted], 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the RO 
which denied the appellant's claim of service connection for 
the cause of the veteran's death for the purpose of 
establishing entitlement to service-connected burial benefits 
as not well grounded.  The appellant is the veteran's widow.  

The appellant has already been granted dependency and 
indemnity compensation (DIC) pursuant to the provisions of 38 
U.S.C.A. § 1318, Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, and 
nonservice-connected burial and plot internment allowances.


REMAND

The appellant contends that her husband, a veteran who was in 
receipt of a 100 percent service-connected disability rating 
for schizophrenia, died of asphyxiation because the service-
connected condition prevented him from taking care of his 
dental hygiene which resulted in his losing his teeth 
necessitating that he be fitted for dentures.  She added that 
the service-connected condition prevented him from wearing 
the dentures.  Finally, she stated that voices due to the 
condition drove him to eat a very large piece of ham even 
though he could not chew the meat due to his not wearing his 
dentures.  

According to the veteran's death certificate, he died on July 
[redacted], 1998, of anoxic encephalopathy when he aspirated 
food at a restaurant.

This is not competent medical evidence to well ground the 
claim, but the Board notes that all VA records are 
constructively of record, even if not contained in the claims 
folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The last 
VA record contained in the claims file is from September 
1970.  Therefore the RO should obtain all VA treatment 
records of the veteran since September 1970, which are not 
currently in the claims file, and associate them with the 
claims file.

The Board also finds that the veteran's terminal hospital 
records should be requested before a determination is made 
regarding the cause of the veteran's death.  Therefore, his 
records should be requested from the North Carolina Baptist 
Hospital, where the death certificate shows he died.

Finally, the appellant should be provided an opportunity to 
submit evidence which may well ground the claim.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should advise the appellant 
that she should submit the written 
opinions of any medical personnel who 
have told her that the veteran's death 
was related to his service-connected 
schizophrenia, or any other competent 
evidence which would tend to establish 
her assertions regarding the manner of 
the veteran's death.  

2.  The RO should request copies of all 
VA records of the veteran relative to his 
service-connected schizophrenia since 
October 1970.  The appellant should be 
contacted to provide information 
concerning the locations and approximate 
dates of treatment.  These records should 
be associated with the claims file.

3.  The RO should request the veteran's 
terminal hospital records from the North 
Carolina Baptist Hospital.

4.  The RO should readjudicate the 
appellant's claim for entitlement to 
service connection for the veteran's 
cause of death for the purposes of burial 
benefits.  If the action taken is adverse 
to the appellant, she should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


